Citation Nr: 1721043	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.

2.  Entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1966 to November 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2010 rating decision in which the Department of Veteran Affairs (VA) Muskogee, Oklahoma, Regional Office (RO) reduced the 100 percent rating assigned for the residuals of the Veteran's prostate cancer to 20 percent, effective from March 1, 2011.  The Board remanded the case in May 2014 and October 2015 for further development.  In May 2016, the Board determined that the evidence of record raised the issues of a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron and a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.  The Board remanded these issues to the Agency of Original Jurisdiction (AOJ) further development. 

In July 2012, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.

The issue of entitlement to a separate compensable rating for mental stress associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran does not have a current diagnosis of chronic fatigue syndrome, and the fatigue that the Veteran experiences is not due to his service-connected residuals of prostate cancer status-post brachytherapy and Lupron.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.14, 4.25, 4.31, 4.88a, 4.88b Diagnostic Code 6354, 4.115a Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify and the duty to assist have been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  SEPARATE COMPENSABLE RATING

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016). 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran currently has a 20 percent disabling evaluation for residuals of prostate cancer status-post brachytherapy and Lupron.  Under 38 C.F.R. § 4.115a, Diagnostic Code 7528 (2016), malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  The note following the diagnostic code provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination oat the expiration of six months.  If there has been no local reoccurrence of metastasis, the disability is to be rated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  

In order to obtain a separate rating for chronic fatigue syndrome, the Veteran's symptoms must manifest at a compensable rate.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31 (2016).  Under 38 C.F.R § 4.88b, Diagnostic Code 6354 (2016), chronic fatigue syndrome is compensable at a 10 percent rating when there is debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  The note following the diagnostic code provides that, for the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

The Veteran contends that his service-connected residuals of prostate cancer status-post brachytherapy and Lupron have caused him chronic fatigue.  Specifically, the Veteran asserts that his fatigue is associated with nighttime awakening due to residual voiding dysfunction.  

In a May 2010 VA examination, the Veteran reported experiencing fatigue.  The Veteran reported fatigue again in an August 2010 VA examination and indicated that he was unable to do normal activities for long periods of time.  In a July 2012 Board hearing, the Veteran testified that he awakens to void six times a night.  In a November 2015 VA examination, the Veteran reported that he awakens to void three to four times a night.  

In November 2016, the Veteran was afforded a VA examination.  The Veteran reported an onset of fatigue in March or April of 2016.  He stated that he started have dreams about Vietnam.  He also reported that he would get up in the night to deal with his dreams and thoughts.  He stated that he would eventually go back to sleep, but he needed to get up early to take care of his handicapped adult son.  The Veteran reported that his daily tasks include getting his son in the wheelchair and helping with ADLs.  The Veteran went on to report that some days he feels more ambitious, and on days he is not as ambitious, he reads and lies around.  The Veteran reported that he takes a nap for one and a half hours twice a week.  The Veteran also stated that his evenings include listening to music and playing games.  The Veteran reported that his bedtime is typically from 10:30 to midnight, but at times he is up until 2:30 a.m. thinking about Vietnam.  The Veteran stated that, due to getting up during the night recently, he is tired much of the time.

After personal examination and review of the Veteran's medical history, the examiner opined that the Veteran's fatigue does not meet the diagnostic criteria for chronic fatigue syndrome (CFS).  The examiner stated that, although the Veteran reported fatigue, with a duration of 8 to 9 months, it would not be classified as severe since he continued to fulfill his daily obligations and rituals.  Moreover, the examiner noted that the Veteran does not experience at least four or more symptoms of CFS that are necessary for diagnosis.  The examiner went on to note that, even if not considering CFS but just fatigue, the Veteran's reported increase in fatigue in the last 8 to 9 months has multiple potential etiologies.  The examiner further stated that the Veteran's past prostate cancer that was treated, remains undetectable and that he is not taking medication for this.  The examiner noted that this condition occurred much further back than the Veteran's current reported fatigue timeline.  The examiner also noted that the Veteran denied that getting up at night or not sleeping was due to his urinary frequency.  The examiner further noted that during his evaluation, the Veteran expressed no concerns over his prostate cancer or treatment other than the side effect of losing his teeth.  Finally, the examiner stated that the Veteran correlates his current increase in fatigue with the onset of more memories and dreams and thoughts of his time in Vietnam.  As such, the examiner concluded that the claimed condition, fatigue, was less likely than not proximately due to or the result of the claimed service-connected condition, residuals of prostate cancer status-post brachytherapy and Lupron, to include urinary frequency.

The Board finds that this medical opinion is bolstered by detailed rationale.  The examiner reviewed the Veteran's medical history, noted the possible causes of the Veteran's fatigue based on his current diagnoses and considered the Veteran's lay statements in formulating this opinion.  Therefore, the Board finds this opinion to be highly probative in nature.

The Board has considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent he argues the etiology of his symptomatology, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a separate compensable evaluation is warranted.

Having carefully considered the record, the Board finds that the probative evidence of record weighs heavily against the assignment of a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron.  There is no evidence of record to establish that the fatigue the Veteran experiences is associated with the Veteran's urinary frequency or other residuals of his prostate cancer.  Moreover, the Veteran's fatigue does not present at a level severe enough to meet a compensable rating under 38 C.F.R. § 4.88b.  While the Veteran does experience some symptoms of fatigue, he does not experience fatigue so severe as to limit his daily activities by 50 percent from pre-level activity, nor incapacitating episodes of at least one week total duration a year.  For these reasons, a separate compensable rating is not warranted.


ORDER

Entitlement to a separate compensable rating for fatigue associated with service-connected residuals of prostate cancer status-post brachytherapy and Lupron is denied.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's mental stress symptoms.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/ recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In May 2016, the Board remanded this issue to afford the Veteran a VA examination to determine whether there is mental stress and, if so, whether it warrants a separate compensable rating, particularly in view of the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran was afforded a VA examination in November 2016.  The examiner determined that the Veteran did not have a mental stress disorder because no such disorder existed; however, the examiner did diagnosis the Veteran with a nightmare disorder.  The examiner concluded that this disorder was not due to or caused by the Veteran's service-connected residuals of prostate cancer status-post brachytherapy and Lupron.  In making this assessment, the examiner relied on an inaccurate premise.  Specifically, the examiner stated that the Veteran had no history of any other mental health disorder.  The Board notes, however, that a September 2012 VA examination indicates that the Veteran has been diagnosed with PTSD. Moreover, the Veteran is currently service-connected for PTSD.  Therefore, the Board has found the opinion from the November 2016 VA mental health examination to be inadequate in that it does not appear that the September 2012 VA mental health examination was considered and was based on an inaccurate premise regarding the Veteran's history of mental health.  Therefore, the issue should be addressed on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the same examiner, if possible, for an addendum opinion.  The examiner should determine the nature and severity of any mental stress associated with service-connected residuals of prostate cancer, status-post brachytherapy and Lupron.  The examiner shall consider all other medical records associated with this file during review, including the September 2012 VA mental health examination.

The examiner is asked to offer the following opinions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mental stress is a manifestation of the Veteran's service-connected prostate disability, as opposed to any other disability, to include the service-connected psychiatric disability. 

b.  If such mental stress is a manifestation of the Veteran's service-connected prostate disability, whether such symptoms are such that they cause occupational and social impairment which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or symptoms controlled by continuous medication.

An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.  A complete rationale for all opinions must be provided.  In rendering the opinion, the examiner is requested to consider the findings of the September 2012 VA mental health examination.

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


